Per Curiam.
The only question which it is necessary for ul to consider upon this appeal is, whether a legacy bears interesl after one year from the death of the testator or from the timJ when it becomes payable, which is, in cases where no time is fixed for payment, one year after the granting of letters testamentar
Since the decision by the learned surrogate, we think that thl question has been settled by the court of appeals adversely to thl view taken by him.
In the case of Thorn v. Garner, 113 N. Y., 202; 22 N. Y. State Rep., 692, the court of appeals have decided that except i| some peculiar cases legacies only draw interest from the time the! become due and payable.
The decree of the surrogate should, therefore, be reversed, far as appealed from, and the case sent back to the surrogate| court for further action.
Van Brunt, P. J., Brady and Daniels, JJ., concur.